EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE

Status of Claims
Applicant’s proposed examiner’s amendments received via authorized internet communication on 26 May 2021 are acknowledged.
Claims 1, 4, 14, and 18 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via authorized internet communications with Daniel Fitzgerald dated 26 May 2021.

The application has been amended as follows: 

(Please note that only claims that are currently amended by the examiner are listed in this section. For original and previously presented claims. Please refer to the claims filed on 27 May 2020)

Claim 1 has been rewritten as follows:
1.	(currently amended) A computer-implemented method for operating a distributed peer to peer analytics system of a permissioned distributed ledger, the system including a plurality of node computing devices in operable communication with each other over an electronic network, the method comprising the steps of:
permissioned distributed ledger, wherein the DataAdmin node is associated with a participating merchant or consumer and is configured to control access to anonymized data over the electronic network;
assigning, by the DataAdmin node, a first private key to a data owner, wherein the first private key designates ownership of data blocks encrypted using the first private key;
capturing, by a merchant computing device associated with the data owner, sales data from a payment transaction;
compiling, by a transactional node of the plurality of node computing devices, the captured sales data into a transaction envelope;
encrypting the transaction envelope with the first private key of the data owner;
submitting, by the transactional node over the electronic network, the encrypted transaction envelope to the others of the plurality of node computing devices;
verifying, by a collector node of the plurality of node computing devices, the submitted encrypted transaction envelope;
adding, by the collector node, the compiled sales data to a data block;
committing, by the collector node, the data block to the permissioned distributed ledger;
broadcasting the committed data block to the plurality of node computing devices; 
validating, by a consensus of the plurality of node computing devices, the committed data block;
in response to validating the committed data block, publishing, to the plurality of node computing devices, the validated committed data block;
receiving, by the DataAdmin node from the data owner subsequent to validation of the committed data block, an instruction to grant, to a candidate node, [[the]] a first level of access to permissioned distributed ledger corresponding to the validated committed data block;
setting, by the DataAdmin node, access permissions for the candidate node, including assigning a permission key of the plurality of public and private keys, the permission key corresponding to the first level of access to the validated committed data block; 
registering, by the DataAdmin node, the candidate node on the electronic network according to the access permissions; 
receiving, at one of the plurality of node computing devices from an analytics node computing device of the plurality of node computing devices, a request for access to at least a portion of the compiled sales data in the validated committed data block, the request including the permission key; and
granting, by the one of the plurality of node computing devices to the analytics node computing device, permission to access at least the portion of the compiled sales data, the permission corresponding to the first level of the access based on the permission key.

Claim 4 has been rewritten as follows:
4.	(currently amended) The method in accordance with Claim 1, wherein the step of submitting causes the step of broadcasting the encrypted transaction envelope over the electronic network to the plurality of node computing devices.

Claim 14 has been rewritten as follows:
14. 	(currently amended) A distributed analytics system for operating a distributed ledger for a peer to peer electronic network of participating nodes, comprising:
at least one blockchain including at least one blockchain processor;
a transactional node computing device configured to:
capture and compile transactional sales data into a transaction envelope;

submit the encrypted transaction envelope to the participating nodes;
a collector node computing device configured to:
collect, verify, and validate the submitted transaction envelope according to one or more business rules;
add the transactional sales data to a data block; 
commit the data block to the distributed ledger; and
broadcast the committed data block to the participating nodes, such that the participating nodes validate, by consensus, the committed data block; 
an analytics node computing device configured to:
discover at least one available node of the participating nodes;
advertise to the at least one available node an availability as a candidate node to participate in the electronic network of the participating nodes; 
transmit, to one of the participating nodes, a request for access to at least a portion of the compiled transactional sales data in the validated committed data block, the request including a permission key;
in response to receiving permission from the one of the participating nodes to access at least the portion of the compiled transactional sales data, access the validated committed data block, the permission corresponding to a first level of access based on the permission key; and 
query the validated committed data block to analyze the transactional sales data on the validated committed data block; and
a DataAdmin computing device configured to:
implement a certificate authority which issues and manages a plurality of public and private keys for controlling access to specific blocks on the distributed ledger, wherein the DataAdmin computing device is associated with a participating merchant or consumer and is configured to control access to anonymized data over the electronic network;
assign the first private key to the data owner, wherein the first private key designates ownership of data blocks encrypted using the first private key;
receive, from the data owner subsequent to validation of the committed data block, an instruction to grant, to the candidate node, the first level of access to a specified entry of the distributed ledger corresponding to the validated committed data block;
set access permissions for the candidate node, including assigning the permission key of the plurality of public and private keys, the permission key corresponding to the first level of access to the validated committed data block; and
register the candidate node on the electronic network according to the access permissions.

Claim 18 has been rewritten as follows:
18.	(currently amended) A method for establishing an analytics candidate node on distributed peer to peer network utilizing a distributed ledger, comprising the steps of:
implementing, by a DataAdmin node on the peer to peer network, a certificate authority which issues and manages a plurality of public and private keys for controlling access to specific blocks on the distributed ledger, wherein the DataAdmin node is associated with a participating merchant or consumer and is configured to control access to anonymized data over the peer to peer network;
receiving, by the DataAdmin node from a data owner subsequent to validation by the peer to peer network of a committed data block signed by a private key of the data owner, an instruction to grant, to the analytics candidate node, a first level of access to a specified entry of the distributed ledger corresponding to the validated committed data block;

registering, by the DataAdmin node, the analytics candidate node on the electronic peer to peer network according to the access permissions; 
discovering, by the registered analytics candidate node, at least one available node on the peer to peer network;
advertising, by the registered analytics candidate node to the at least one available node, an availability of the analytics candidate node to participate in the peer to peer network;
 transmitting, by the registered analytics candidate node, a request for access to the validated committed data block of the distributed ledger containing transaction transactional sales data entered on the distributed ledger by at least one peer node of the peer to peer network, the request including the permission key corresponding to the first level of access; and
accessing, by the registered analytics candidate node, the validated committed data block of the distributed ledger containing the transaction transactional sales data[[.]], wherein a portion of the transactional sales data is rendered visible to the registered analytics candidate node according to the first level of access.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance:
Claims 1 discloses a computer-implemented method for operating and providing and allocating specific network access within a permissioned distributed ledger system including a plurality of node computing device. The nodes of the distributed ledger system have specific identities and roles that govern access to other nodes within the permissioned ledger that is controlled by an overseeing DataAdmin node which is configured to control access to 
Below are the closest prior arts of record:
Wu (US 20190228407 A1)
Davis (US 20180019867)
Luukkala (US 20180191725 A1)
Wu generally discloses a method a system for managing digital properties specifically for the purposes of clearing and settling transactions between two wallets within the context of a distributed network. The method and system describe cryptographic techniques such as the use of cryptographic key pairs for governing identification and authorization of transaction for the purposes of settlement.
Davis generally discloses a method for generating and maintain a partitioned blockchain used for the purpose of facilitating economic transactions. Davis further disclose specific methodology for generation of new blocks on the blockchain and propagation of said block throughout the blockchain network
Luukkala generally discloses methods and apparatuses for controlling access relationships between entities in a computerized system. Luukala further discloses a governing 
The cited references, alone or in combination, do not teach the specific combination of a permissioned disturbed ledger system comprising a DataAdmin node specifically configured to govern access control on anonymized data over the network wherein said node is associated with a particular, participating, merchant or consumer. Therefore, the claims of the instant application are not obvious over Wu, Davis, and Luukala.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Wu because Wu is not concerned with allocating a role of access governance to a specific entity within the distributed ledger network nor is Wu concerned with providing access control for anonymized data.
Foreign prior art and NPL searches were conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3699                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3699